


109 HR 6183 IH: No Match Immigration Enforcement Act

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6183
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Davis of Kentucky
			 (for himself and Mr. McCaul of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for employer data sharing with the Department of Homeland Security regarding
		  employers of employees with mismatched social security account
		  numbers.
	
	
		1.Short titleThis Act may be cited as the
			 No Match Immigration Enforcement Act
			 of 2006.
		2.Employer data sharing
			 with Department of Homeland Security regarding employers of employees with
			 mismatched social security account numbers
			(a)In
			 generalSection 205(c)(2) of the Social Security Act (42 U.S.C.
			 405(c)) is amended by adding at the end the following new paragraph:
				
					(I)The Secretary of Homeland Security,
				in consultation with the Commissioner of Social Security, shall establish by
				regulation an employer data-sharing program providing for the sharing of data
				by the Commissioner with such Secretary. Under the employer data-sharing
				program, the Commissioner shall, at the request of such Secretary, provide such
				Secretary with—
						(i)a list of the names and addresses of
				those employers who are determined by the Commissioner to have employed, during
				any period to which the request relates, any employee whose social security
				account number, as provided to the employer, did not match relevant records
				otherwise maintained by the Commissioner, and
						(ii)the number of instances occurring
				during such period of the employment by each such employer of such an
				employee.
						.
			(b)Disclosure of
			 tax return information for employer data-sharing program
				(1)Authority for
			 Commissioner of Social Security to disclose
			 informationSubsection (l) of section 6103 of the Internal
			 Revenue Code of 1986 (relating to disclosure of returns and return information
			 for purposes other than tax administration) is amended by adding at the end the
			 following new paragraph:
					
						(21)Disclosure of
				certain return information for purposes of employer data-sharing program
				regarding mismatched social security account numbers
							(A)In
				generalUpon written request of the Secretary of Homeland
				Security to the Commissioner of Social Security under the employer data-sharing
				program established under subparagraph (I) of section 205(c)(2) of the Social
				Security Act, information described in such subparagraph relating to any
				employer shall be disclosed to such Secretary in accordance with the
				regulations prescribed under such program.
							(B)Restriction on
				disclosureInformation disclosed under subparagraph (A) may be
				used by officers and employees of the Department of Homeland Security only for
				the purposes of, and to the extent necessary in, the employer data-sharing
				program established under section 205(c)(2)(I) of the Social Security
				Act.
							.
				(2)Records of
			 inspection and disclosure
					(A)Exemption for
			 Secretary of the Treasury from system or
			 recordkeepingSubparagraph (A) of section 6103(p)(3) of such Code
			 (relating to system of recordkeeping) is amended by striking or
			 (18) and inserting (18), or (21).
					(B)Department of
			 Homeland Security required to safeguard informationParagraph (4)
			 of section 6103(p) of such Code (relating to safeguards) is amended by striking
			 or (17) and inserting (17), or (21).
					(C)Procedures
			 required of Department of Homeland Security upon completion of use of
			 informationClause (ii) of section 6103(p)(4)(F) of such Code
			 (relating to procedures upon completion of use of returns or return
			 information) is amended by striking or (17) and inserting
			 (17), or (21).
					(c)Effective
			 dateThe Secretary of Homeland Security shall establish the
			 employer data-sharing program described in section 205(c)(2)(I) of the Social
			 Security Act (added by this section) not later than 90 days after the date of
			 the enactment of this Act.
			
